ORDER

PER CURIAM.
Darin Knipp (“Defendant”) appeals the judgment of the Circuit Court of Audrain County convicting him on the charge of burglary in the second degree. In his appeal, Defendant contends that the trial court erred when it accepted his guilty plea because the charging instrument omitted the word “knowingly,” thus rendering his guilty plea involuntary and unknowing.
We have reviewed the briefs of the parties and the record on appeal and find the trial court’s decision was not erroneous. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).